    Case 5:21-cv-03192-SAC Document 4 Filed 08/26/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



RONALD LEE KIDWELL,

                              Plaintiff,

           v.                                       CASE NO. 21-3192-SAC

SGT. GRAY,

                              Defendant.


                    NOTICE AND ORDER TO SHOW CAUSE

     This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, a pretrial detainee, proceeds pro se and in forma

pauperis. Plaintiff remains obligated to pay the $350.00 filing fee.

                           Nature of the Complaint

     Plaintiff alleges the defendant, a sergeant at the jail where

plaintiff is confined, violated his rights. The complaint alleges that

on January 26, 2021, plaintiff was escorted to the defendant’s office

and questioned about another lawsuit he filed against a jail employee.

On the following day, another prisoner was escorted to the defendant’s
office where the defendant told him that the plaintiff had mentioned

his name in their conversation. Plaintiff contends this was untrue

and was intended to provoke an altercation between the two prisoners.

However, he states that both prisoners recognized this intent and that

no argument or fight resulted. The complaint alleges the defendant

took this action in retaliation for plaintiff’s use of the grievance

procedure and his earlier lawsuits.
     The complaint identifies the grounds for relief as: Count 1,

Institutional   injustices;    Count   2,   Attempt   to   provoke   racial

tensions; and Count 3, Retaliation for grievance procedure. As relief,
    Case 5:21-cv-03192-SAC Document 4 Filed 08/26/21 Page 2 of 5




plaintiff seeks an apology, asks that defendant tell the truth to the

second prisoner, and requests a stop to all retaliation.

                                Screening

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     “To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,
487 U.S. 42, 48 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however true, could not raise a [plausible] claim of entitlement to
relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action
    Case 5:21-cv-03192-SAC Document 4 Filed 08/26/21 Page 3 of 5




supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii). See Kay v. Bemis,

500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted). Following

those decisions, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim

for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that
they encompass a wide swath of conduct, much of it innocent,” then

the plaintiff has not “nudged [the] claims across the line from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(10th Cir. 2008)(citing Twombly, 550 U.S. at 1974).

                                Discussion

      The court has reviewed the complaint and finds the following

deficiencies.

Plaintiff fails to adequately plead his claims for relief
      As explained in the screening description above, a plaintiff

must provide specific allegations of fact and must explain why the
    Case 5:21-cv-03192-SAC Document 4 Filed 08/26/21 Page 4 of 5




challenged conduct violated his protected rights. Here, plaintiff’s

claim of institutional injustices alleges broadly that the defendant

“uses people’s privileges against them to get what he wishes” and that

he is able “to place people in ad seg for numerous weeks” (Doc. 1,

p. 3). This claim is vague and fails to provide any specific factual

allegations to support a claim for relief based upon harm to the

plaintiff.

       Next, while plaintiff’s second claim alleges an attempt to

provoke racial tensions between him and the second inmate, it does

not explain either how this violated plaintiff’s constitutional

rights or allege that plaintiff suffered any harm as a result.

       Third, plaintiff’s claim of retaliation is not sufficiently

supported by specific facts. To adequately establish a claim of

retaliation, plaintiff must show (1) that he was engaged in a

constitutionally protected activity; (2) that the defendant caused

him to suffer an injury that would chill a person of ordinary firmness

from continuing to pursue that activity; and that the defendant’s

action was “substantially motivated” by plaintiff’s participation in
a protected activity. See, e.g., Shero v. City of Grove, 510 F.3d 1196,

1203   (10th   Cir.   2007).   To   claim retaliation,   an   inmate   “must

allege specific facts showing retaliation because of the exercise of

the prisoner's constitutional rights.” Peterson v. Shanks, 149 F.3d

1140, 1144 (10th Cir. 1998)(emphasis in original). Plaintiff’s bare

claim that the defendant’s conversations with him and another prisoner

was motivated by plaintiff’s use of the grievance procedure and

pursuit of lawsuits is insufficient to state a claim for relief.
       For these reasons, the court will direct plaintiff to show cause

why this matter should not be dismissed for failure to state a claim
    Case 5:21-cv-03192-SAC Document 4 Filed 08/26/21 Page 5 of 5




for relief. In the alternative, plaintiff may file an amended

complaint that cures the deficiencies noted by supplying specific

allegations of fact and an explanation of how his rights were violated.

If plaintiff fails to respond, the court will rule on the present

record.

      IT IS, THEREFORE, BY THE COURT ORDERED plaintiff is granted to

and including September 27, 2021, to show cause why this matter should

not be dismissed, or, in the alternative, to submit an amended

complaint to fully set out his claims for relief.

     IT IS SO ORDERED.

     DATED:   This 26th day of August, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow
                                  SAM A. CROW
                                  U.S. Senior District Judge
